[Cite as In re J.N., 2015-Ohio-4464.]

                                IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


In re:                                                 :                       Case No. 15AP-159
                                                                              (C.P.C. No. 13JU-16036)
J.N.,                                                  :
                                                                            (REGULAR CALENDAR)
                   Appellant.                          :



                                             D E C I S I O N

                                        Rendered on October 27, 2015


                   Ron O'Brien, Prosecuting Attorney, and Katherine J. Press,
                   for appellee.

                   Yeura R. Venters, Public Defender, and David L. Strait, for
                   appellant.

                    APPEAL from the Franklin County Court of Common Pleas,
                        Division of Domestic Relations, Juvenile Branch.

KLATT, J.
          {¶ 1} Defendant-appellant, J.N., appeals from a judgment of the Franklin County
Court of Common Pleas, Division of Domestic Relations, Juvenile Branch, which, in part,
classified him as a Tier II sex offender.               For the following reasons, we affirm that
judgment.
I. Factual and Procedural Background
          {¶ 2} On November 25, 2013, a complaint was filed in the trial court alleging that
J.N. was a delinquent minor1 for committing an act of rape in violation of R.C.
2907.02(A)(2). J.N. originally denied the allegation but ultimately admitted to one count
of attempted rape. A magistrate of the trial court accepted that admission and found J.N.
to be a delinquent minor. As a result, on September 8, 2014, the magistrate placed J.N.
on two years of probation and classified him as a Tier II sex offender pursuant to R.C.

1   J.N. was born in 1996. He was 17 at the time of the complaint, but 16 when the alleged offense occurred.
No. 15AP-159                                                                                 2

2950.01(F). J.N. objected to that classification, arguing that the sexual offender scheme is
unconstitutional as applied to juveniles because it requires the juvenile court to retain
jurisdiction over the juvenile even after he or she reached the age of 21. The trial court
rejected the argument and affirmed the magistrate's disposition.
II. The Appeal
       {¶ 3} J.N. appeals and assigns the following error:
              The Juvenile Court erred and deprived appellant of Due
              Process rights arising under the United States and Ohio
              Constitutions by imposing a punitive sanction that extends
              beyond the age jurisdiction of the Court.

       {¶ 4} J.N. argues in this assignment of error that the trial court could not classify
him as a Tier II sex offender because the requirements of that classification would exceed
the duration of the juvenile court jurisdiction over him.           This court has recently
considered and rejected the very same argument in In re D.M.D., Jr., 10th Dist. No. 14AP-
289, 2015-Ohio-1134.2 See also In re M.C., 10th Dist. No. 12AP-618, 2013-Ohio-2109.
Accordingly, in light of this court's previous resolution of this argument, we overrule
J.N.'s assignment of error and affirm the judgment of the Franklin County Court of
Common Pleas, Division of Domestic Relations, Juvenile Branch.
                                                                         Judgment affirmed.

                          DORRIAN and BRUNNER, JJ., concur.




2We note that a jurisdictional memorandum in In re D.M.D., Jr., is currently pending before the
Supreme Court of Ohio, Case No. 2015-0738.